DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,443,300. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 8,443,300. The method of receiving, at a publication system, a query defined by a user of the publication system from a client machine; searching a database that contains a plurality of listings associated with the publication system based on the query; retrieving a search result from the database based on the query, the search result referencing a listing among the plurality of listings, the listing including a thumbnail image and a detailed description of US Patent No. 8,443,300 having limitations generating an interface configured to: display the thumbnail image of the listing as a reference to the search result a side of a three-dimensional (3-D) interface object of the interface; display the detailed description of the listing in response to a user selection of the thumbnail image; and display at least one control usable to navigate the 3-D interface object. The difference is the claims of US Patent No. 8,443,300 having the limitations searching a database that contains a plurality of listings associated with the publication system based on the query; retrieving a search result from the database based on the query, the search .

Instant Application No. 17/019,284.
Claim 1.  A method comprising: receiving a user selection of a shape of a (3D) object from a plurality of different shapes of the 3D object to use for displaying search results; 
determining a plurality of search results based on a query; and configuring a user interface to display the plurality of search results on respective portions of the 3D object.

US Patent No. 8,443,300.
Claim 1. A method comprising: receiving, at a publication system, a query defined by a user of the publication system from a client machine; searching a database that contains a plurality of listings associated with the publication system based on the query; retrieving a search result from the database based on the query, the search result referencing a listing among the plurality of listings, the listing including a thumbnail image and a detailed description; and generating an interface configured to: display the thumbnail image of the listing as a reference to the search result a side of a three-dimensional (3-D) interface object of the .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakhash et al. (US Patent No. 7,735,018) in view of DaCosta (US Patent Application Publication No. 2009/0187862).
Regarding claims 1 and 17, Bakhash discloses a method comprising [see figure 1A-1C]: receiving a user selection of a shape of a (3D) object from a plurality of  different shapes of the 3D object to use for displaying search results [Bakhash, see col. 2, lines 63-65, col. 3, lines 25-29 and figure 4A-4B;  providing a three-dimensional graphical user interface, comprising receiving an input from an end user, capturing computing output from at least one computer source in response to the received end-user input, and presenting the computing output as at least two objects within a three-dimensional virtual space displayed to the end user]; determining a plurality of search results based on a query [Bakash; col. 16, lines 37-50 and figures 4A-4b, 11; a method and system for creating a 3D output of webpages from hyperlinks via interactive meta search results from search-engine outputs. There is provided a graphical user interface, such as an input interface or helper application within the 3D scene, that allows the end user to input a search term or combination of search terms once an end user is within their 3D space. The helper application or programmatic access can allow the end user to input not only the search term(s), but the source from which the search results should originate (e.g., eBay, Yahoo!, Google, e-mail, desktop, MySpace, MSN, or any other available source of information]; and configuring a user interface to display the plurality of search results on respective portions of the 3D object [Bakhash, col. 34, lines 10-18 and 41-50; where the computer is connected to the world wide web and able to download all (or portions of) the hyperlink pages found on the original search 
DaCosta discloses receiving a user selection of a shape of a (3D) object from a plurality of  different shapes of the 3D object to use for displaying search results [see paras 0006, 0046, 0064 and figures 4-6; the icons and windows have an appearance or title that conveys an idea or theme. These icons and windows provide an implied invitation for the user to select one of the icons to receive more information related to the theme or execute a function related to the theme. The three dimensional shape of the each of the plurality of objects 308 invites the user to select one of the objects and rotate it to get more information about the movie. The emphasized object may be constrained to rotating about coordinate axes that orthogonally penetrates each face of the object. These icons and windows provide an implied invitation for the user to select one of the icons to receive more information related to the theme or execute a function related to the theme]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Bakhash and DaCosta at the time the invention was made to modify, a 3D GUI receiving an input from an end user of Bakash to include associating a 3D objects, as taught by DeCosta with a reasonable expectation of success. The motivation for replacing the result by searching 
Regarding claim 2, DaCosta discloses further comprising: receiving a user selection of a different shape of the 3D object from the plurality of 3D objects [see DaCosta, paras 0005, 0006; These icons and windows provide an implied invitation for the user to select one of the icons to receive more information related to the theme or execute a function related to the theme. The three dimensional shape of the each of the plurality of objects 308 invites the user to select one of the objects and rotate it to get more information about the movie] determining an additional plurality of search results based on an additional query [DaCosta figures 6-7]; and configuring the user interface to display the additional plurality of search results on respective portions of the different 3D object having the different shape [DaCosta, paras 0032, 0033; the new GUI features other icons or windows that invite the user once again to select one of the icons to receive even more detailed information. This layered presentation of GUIs each having their own icons and windows often leaves the user lost when browsing series of GUIs; each GUI having different menus and submenus with various icons and windows; represents a single perspective view of a three dimensional object. The displayed views of the multiple objects 118 can be controlled by the user through the control device 104. The multiple objects may be rotated using the buttons 120 revealing other faces of the three dimensional object. Using the buttons 120, the user can rotate each of the multiple objects 118 to reveal other faces of each of the multiple objects 118. On each face, a different attribute icon of the respective movie appears].
	Regarding claim 3, Bakhash discloses wherein the plurality of search results are determined by searching a database based on the query [Bakhash; col. 16, lines 37-50 and figures 4A-4B; the helper application or programmatic access can allow the end user to input not only 
	Regarding claim 4, Bakhash discloses wherein configuring the user interface includes associating the plurality of search results with the respective portions of the 3D object [Bakhash, col. 35, lines 60-67; The 3D GUI system will determine the subject or meaning of the output, information and content within the 3D virtual space by indexing all the words associated with (i) the names of the files, HTML pages, viewpoints, hyperlinks and any other available information associated with the 3D virtual space content in the scene, (ii) actual data within the files, HTML pages, viewpoints, hyperlinks and other available information within the 3D virtual space or words entered into the input field of helper application].
	Regarding claim 5, Bakhash discloses further comprising, responsive to selection of a portion of the 3D object, displaying a copy of a representative image of the respective search result [Bakhash, see col. 32, lines 49-55 and figure 15;. content output into the 3D GUI application's virtual space results from a search initiated with the helper application 522 (e.g., Yahoo! Image Search). This helper application shows the search term van gogh, having been input into this helper application's text input field 530. The resulting first four image outputs (552, 554, 556, 558), generated by helper application 522 (see functional diagrams in FIGS. 4A and 4B), created the 3D output of images and information from Yahoo! Webservice].
	Regarding claim 6, Bakhash discloses further comprising, responsive to selection of a portion of the 3D object, displaying a copy of a representative image of the respective search result and data derived from the respective search result [Bakhash, see figure 16 A-16B; an end user selects the helper application called Yahoo! Search (520), and types a search term (e.g., "Albert Einstein" or "Thomas Edison") into the helper application's text input field (530). The 
	Regarding claim 7, Bakhash discloses wherein the plurality of search results include a corresponding plurality of descriptions and the data derived from the respective search result is a respective description of the search result [Bakhash, see col. 36, lines 21-29; figure 19; The advertising text 644 can be incorporated into the 3D virtual space 300 by presenting the text along with its: (a) hyperlink and associated title (News on eBay); (b) description (Find news items at low prices].
	Regarding claim 8, Bakhash discloses further comprising displaying the 3D object concurrently with the copy of the representative image and the data derived from the respective search result [Bakhash; col. , lines 30-67;   The 3D GUI system will determine the subject or meaning of the output, information and content within the 3D virtual space by indexing all the words associated with (i) the names of the files, HTML pages, viewpoints, hyperlinks and any other available information associated with the 3D virtual space content in the scene, (ii) actual data within the files, HTML pages, viewpoints, hyperlinks and other available information within the 3D virtual space or words entered into the input field of helper application (FIGS. 1A-1C--box 106), (iii) sort the indexed words by frequency to determine subject of 3D virtual space by identifying most frequently appearing words or utilize other method to determine meaning, (iv) send subject of 3D virtual space to advertising server through internet request (FIGS. 1A-
	Regarding claim 9, Bakhash discloses further comprising displaying the copy of the representative image and the data derived from the respective search result as part of a display that is separate from display of the 3D object [Bakhash, col. 28, lines 52-60 and figure 9; 3D icons (342, 344, 346, 348) in the timeline 340 representing four unique searches (i.e., rolex Daytona, ibm laptop, plasma tv) done with the eBay Search helper application. Each unique search resulted in the creation of its own 3D stacks 302, 304, 306, 308 (each stack showing ten items at a time in this embodiment) as well as their own unique 3D icons plotted in a timeline map 340 at the bottom margin of the 3D virtual space 300. In this embodiment of the invention, should the end user click on any hyperlink or 3D icon, the 3D GUI would visually take the end user to the viewpoint of the first eBay search result item within its 3D stack].
	Regarding claim 10, Bakhash discloses further comprising receiving user input to rotate the 3D object around an axis of rotation of the 3D object [Bakash, col. 19, lines 45-52;
a cluster of eight windows can be arranged at the corners of a cube configuration, wherein the each window can be rotated through the cube arrangement to sort through the pages in the cluster. The Links In and Links Out feature can be represented by line segments that connect each cluster].
	Regarding claim 11, Bakhash discloses further comprising receiving user input to control a speed of rotation of the 3D object around an axis of rotation of the 3D object [Bakhash, col. 18, lines 60-67 and col. 19, lines 45-52; a formula to dynamically compute the position or x,y,z coordinates of each webpage (or other item) drawn within a 3D stack to take on the overall look of what we call a custom gestalt whereby the configuration or pattern (x,y,z coordinates in the 
Regarding claim 12 Bakhah discloses a system comprising: a display device to display a user interface that includes a 3D object [see figure 1A-1C]; and a client communication module implemented at least partially in hardware of computing device to [see figure 6A; A client application 104 and a cell configuration database 606 operate on a client computing environment 602. A client computer system 602 may include one or more processors and local RAM to execute computer instructions from a computer readable media. The client computing environment 602 includes any computing hardware with ability to display graphics, e.g., personal computers, personal digital assistants ("PDAs"), mobile or cellular telephone devices, tablet computers]: receive a user selection of a shape of a (3D) object from a plurality of  different shapes of the 3D object to use for displaying search results [Bakhash, see col. 2, lines 63-65, col. 3, lines 25-29 and figure 4A-4B;  providing a three-dimensional graphical user interface, comprising receiving an input from an end user, capturing computing output from at least one computer source in response to the received end-user input, and presenting the computing output as at least two objects within a three-dimensional virtual space displayed to the end user]; determining a plurality of search results based on a query [Bakash; col. 16, lines 37-50 and figures 4A-4b, 11; a creating a 3D output of webpages from hyperlinks via interactive meta search results from search-engine outputs. There is provided a graphical user interface, such as an input interface or helper application within the 3D scene, that allows the end user to input a search term or combination of search terms once an end user is within their 3D space. The helper 
DaCosta discloses receive a user selection of a shape of a (3D) object from a plurality of  different shapes of the 3D object to use for displaying search results [see paras 0006, 0046, 0064 and figures 4-6; the icons and windows have an appearance or title that conveys an idea or theme. These icons and windows provide an implied invitation for the user to select one of the icons to receive more information related to the theme or execute a function related to the theme. The three dimensional shape of the each of the plurality of objects 308 invites the user to select one of the objects and rotate it to get more information about the movie. The emphasized object may be constrained to rotating about coordinate axes that orthogonally penetrates each face of the object. These icons and windows provide an implied invitation for the user to select one of 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Bakhash and DaCosta at the time the invention was made to modify, a 3D GUI receiving an input from an end user of Bakash to include associating a 3D objects, as taught by DeCosta with a reasonable expectation of success. The motivation for replacing the result by searching database based on criteria of Bakhash with receiving a 3D objects search result of DeCosta in order allowing users shopping online on a variety of merchandises and enhancing a user friendly.
Regarding claim 13, DaCosta discloses further comprising: receiving a user selection of a different shape of the 3D object from the plurality of 3D objects [see DaCosta, paras 0005, 0006; These icons and windows provide an implied invitation for the user to select one of the icons to receive more information related to the theme or execute a function related to the theme. The three dimensional shape of the each of the plurality of objects 308 invites the user to select one of the objects and rotate it to get more information about the movie] determining an additional plurality of search results based on an additional query [DaCosta figures 6-7]; and configuring the user interface to display the additional plurality of search results on respective portions of the different 3D object having the different shape [DaCosta, paras 0032, 0033; the new GUI features other icons or windows that invite the user once again to select one of the icons to receive even more detailed information. This layered presentation of GUIs each having their own icons and windows often leaves the user lost when browsing series of GUIs; each GUI having different menus and submenus with various icons and windows; represents a single perspective view of a three dimensional object. The displayed views of the multiple objects 118 can be controlled by the user through the control device 104. The multiple objects may be rotated using the buttons 
Regarding claim 14 the combination of Bakhash and DaCosta disclose wherein the plurality of 3D objects include at least one of a cube, an ellipsoid, a 3D wall, or a sphere [Bakhash, col. 18, lines 60-67 and col. 19, lines 45-52; a formula to dynamically compute the position or x,y,z coordinates of each webpage (or other item) drawn within a 3D stack to take on the overall look of what we call a custom gestalt whereby the configuration or pattern (x,y,z coordinates in the virtual space) of elements are so unified as a whole that it cannot be described merely as a sum of its parts, a different gestalt or pattern for drawing webpages takes on the shape of a three-dimensional cube where each webpage is plotted at the point of intersection of three sides of the cube; and see paras; a three dimensional object is associated with a theme. The three dimensional object is preferably a geometric shape with multiple faces. For example, the shape might be a cube, a box, a pyramid, or other polyhedron. The theme may be any theme related to information or functions].
Regarding the features of claims 15-16, directly or indirectly dependent on claim 12, essentially correspond to those of claims 9-11 respectively. Accordingly, the same reasoning as in claims 9-11 applies to claims 15-16.
Regarding the features of claims 18-20, directly or indirectly dependent on claim 17, essentially correspond to those of claims 6-8 respectively. Accordingly, the same reasoning as in claims 6-8 applies to claims 18-20.


Response to Arguments
on 1/17/22 have been fully considered but they are not persuasive. 
Claims 1-20 are discussed as above.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 7-9 of the remarks, Applicant argues that Bakhash and DeCosta do not teach or suggest “.. receiving a user selection of a different shape of the 3D object from the plurality of 3D objects. DeCosta discloses the new GUI features other icons or windows that invite the user once again to select one of the icons to receive even more detailed information. This layered presentation of GUIs each having their own icons and windows often leaves the user lost when browsing series of GUIs; each GUI having different menus and submenus with various icons and windows; represents a single perspective view of a three dimensional object. The displayed views of the multiple objects 118 can be controlled by the user through the control device 104. The multiple objects may be rotated using the buttons 120 revealing other faces of the three dimensional object. Using the buttons 120, the user can rotate each of the multiple objects 118 to reveal other faces of each of the multiple objects 118. On each face, a different attribute icon of the respective movie appears].
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
JU et al. (US Patent Application Publication No. 2010/0093400) discloses a method for displaying executable functions on a touch screen display includes displaying at least one three dimensional image of a polyhedral icon on the display, assigning an executable function to at least one of the faces of the polyhedral icon, selecting one of the at least one polyhedral icons, rotating the selected polyhedral icon about a horizontal axis or a vertical axis to select and display one of the faces of the selected polyhedral icons, and executing the executable function assigned to the selected face.
 Gallo discloses (US 8,001,476) discloses the shape and location of every cell 101 is controlled through as a set of input variables and mathematical equations that operate on them. By procedurally changing values used in the algorithm, the cells 101 can be rearranged or moved while maintaining their general relationship to each other and therefore maintaining the environment's geometrical shape.
	Herz (US Patent No. 7,685,619) discloses a computer receiving electronic program information, a graphics processor coupled to the computer for forming three-dimensional graphical images on a visual display, and a personal video recorder coupled to the computer for storing video files, the computer configured to display a three-dimensional image of electronic 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171